


110 HRES 79 EH: Recognizing the establishment of Hunters for

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 79
		In the House of Representatives, U.
		  S.,
		
			September 24, 2007
		
		RESOLUTION
		Recognizing the establishment of Hunters for
		  the Hungry programs across the United States and the contributions of those
		  programs efforts to decrease hunger and help feed those in
		  need.
	
	
		Whereas Hunters for the Hungry programs are cooperative
			 efforts among hunters, sportsmen’s associations, meat processors, State meat
			 inspectors, and hunger relief organizations to help feed those in need;
		Whereas during the past three years Hunters for the Hungry
			 programs have brought hundreds of thousands of pounds of venison to homeless
			 shelters, soup kitchens, and food banks; and
		Whereas each year donations have multiplied as Hunters for
			 the Hungry programs continue to feed those in need: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the cooperative efforts of
			 hunters, sportsmen’s associations, meat processors, State meat inspectors, and
			 hunger relief organizations to establish Hunters for the Hungry programs across
			 the United States; and
			(2)recognizes the contributions of Hunters for
			 the Hungry programs to efforts to decrease hunger and help feed those in
			 need.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
